Exhibit 10.3

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (herein called the “Third Amendment”)
made as of the 23rd day of April, 2004, by and among PACIFIC ENERGY GROUP LLC, a
Delaware limited liability company (“Borrower”), PACIFIC ENERGY PARTNERS, L.P.,
a Delaware limited partnership (“Pacific Energy Partners”), and FLEET NATIONAL
BANK, as administrative agent (in such capacity, “Administrative Agent”), and
the Lenders referred to below.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Pacific Energy Partners, Administrative Agent, the
Syndication Agent, Co-Documentation Agents, Arrangers party thereto and the
lenders party thereto (“Lenders”) have entered into that certain Credit
Agreement dated as of July 19, 2002, as amended by a First Amendment to Credit
Agreement dated July 18, 2003, and a Second Amendment to Credit Agreement dated
December 20, 2003 (as so amended, the “Original Agreement”) for the purpose and
consideration therein expressed, whereby Lenders became obligated to extend
credit to Borrower as therein provided;

 

WHEREAS, RMC Acquisition Company, a Nova Scotia company and RPC Acquisition
Company, a Nova Scotia Company, each an indirect wholly owned subsidiary of
Pacific Energy Partners (collectively “Buyer”), have entered into a Share
Purchase and Sale Agreement (Rangeland Business Unit) (such agreement, in the
form existing on the date hereof, and as amended in compliance with Section 2.4
hereof, the “Share Purchase Agreement”) with BP Canada Energy Company, a Nova
Scotia company (“Seller”), dated February 23, 2004, pursuant to which Seller
intends to sell to Buyer and Buyer intends to purchase from Seller all of the
shares of Rangeland Pipeline Company, a Nova Scotia company (“RPC”), Aurora
Pipeline Company Ltd., a Canadian corporation (“Aurora”), and Rangeland
Marketing Company”), a Nova Scotia company (“RMC”; RPC, Aurora and RMC
collectively called the “Canadian Companies”) for a base purchase price of
$130,000,000 (Canadian dollars) plus the Line Fill and Product Inventory Amount
specified therein, plus or minus certain working capital and other adjustments
specified therein;

 

WHEREAS, Borrower and Pacific Energy Partners have further notified Lenders that
Pacific Energy Partners has formed PEG Canada, L.P., a Delaware limited
partnership (the “Canadian Holding Company”) that holds the shares of the Buyer,
that Buyer, the Canadian Holding Company and PEG Canada GP LLC, a Delaware
limited liability company, its general partner, have been designated as
Unrestricted Subsidiaries pursuant to the terms of the Credit Agreement and that
the Canadian Companies will be designated as Unrestricted Subsidiaries pursuant
to the Credit Agreement;

 

WHEREAS, Borrower has entered into a letter of intent with Imperial Oil
Resources Limited relating to the purchase of the Mid Alberta Pipeline in
Alberta, Canada, which purchase will be made by a Subsidiary of the Canadian
Holding Company;

 

--------------------------------------------------------------------------------


 

WHEREAS, Borrower and Pacific Energy Partners desire certain amendments be made
to the Credit Agreement; and

 

WHEREAS, Borrower, Pacific Energy Partners, Administrative Agent, and Lenders
party hereto desire to amend the Original Agreement for the purposes expressed
herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement and in consideration
of the loans and other credit that may hereafter be extended by Lenders to
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

 

ARTICLE I. – Definitions and References

 

Section 1.1.                                   Terms Defined in the Original
Agreement.  Unless the context otherwise requires or unless otherwise expressly
defined herein, the terms defined in the Original Agreement shall have the same
meanings whenever used in this Third Amendment.

 

ARTICLE II. – Amendments to Original Agreement

 

Section 2.1.                                   Definitions.

 

(a)                                  Section 1.1 of the Original Agreement is
amended to add the following definitions:

 

“Canadian Subsidiaries” means RMC Acquisition Company, a Nova Scotia company,
RPC Acquisition Company, a Nova Scotia company, Rangeland Pipeline Company, a
Nova Scotia company, Aurora Pipeline Company Ltd., a Canadian corporation,
Rangeland Marketing Company, a Nova Scotia company and any Subsidiary of any of
them.

 

“Publicly Traded Note Issuance Date” means the date of the initial issuance of
Publicly Traded Notes.

 

“Publicly Traded Notes” means Indebtedness as described in Section 7.1(f).

 

“Share Purchase Agreement” means the Share Purchase and Sale Agreement between
BP Canada Energy Company, RMC Acquisition Company and RPC Acquisition Company
dated as of February 23, 2004.

 

“Subsidiary Guarantor” means each Subsidiary of Pacific Energy Partners that has
executed a Guaranty pursuant to the terms of Section 6.13(a) and, for the
avoidance of doubt, specifically excluding any Subsidiary of Pacific Energy
Partners whose debt obligation has been pledged to Administrative Agent to
comply with the requirements of Section 6.13(c) but that has not executed a
Guaranty.

 

(b)                                 The definition of “Consolidated EBITDA” in
Section 1.1 of the Original Agreement is hereby amended in its entirety to read
as follows:

 

2

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, the sum of (1) the Consolidated Net
Income during such period, plus (2) all interest expense which was deducted in
determining such Consolidated Net Income for such period, plus (3) all income
taxes (including any franchise taxes to the extent based upon net income) which
were deducted in determining such Consolidated Net Income, plus (4) all
depreciation, amortization (including amortization of good will and debt issue
costs) and other non-cash charges (including any provision for the reduction in
the carrying value of assets recorded in accordance with GAAP, but excluding any
non-cash charges that constitute accrual of or reserve for future cash payments)
which were deducted in determining such Consolidated Net Income, plus (5) cash
receipts from Unrestricted Subsidiaries and from any equity method investments
to the extent provided below, minus (6) all non-cash items of income which were
included in determining such Consolidated Net Income.  Consolidated EBITDA shall
not include (i) any gain in excess of $1,000,000 in any Fiscal Year (to the
extent of such excess) from the sale of assets or any loss from the sale of
assets, (ii) any extraordinary gains or losses or (iii) any non-cash gains or
losses resulting from mark to market activity as a result of SFAS 133.  Cash
receipts by Restricted Persons from Unrestricted Subsidiaries and equity method
investments shall be included in the determination of Consolidated EBITDA only
to the extent of (i) cash receipts during such period of interest and management
fees paid to Restricted Persons and (ii) cash receipts during such period in
respect of dividends or distribution from earnings.

 

Section 2.2.                                   Agreement to Deliver Security
Documents.  Section 6.16 of the Original Agreement is hereby amended to add the
following Subsection 6.16(d):

 

(d) Without limiting the provisions of Section 6.16(a), prior to the Publicly
Traded Note Issuance Date, and then from time to time thereafter to the extent
requested by Administrative Agent in its sole and absolute discretion, Borrower
and Pacific Energy Partners agree to deliver and to cause each Subsidiary
Guarantor to deliver, to further secure the Obligations and any Lender Hedging
Obligations, deeds of trust, mortgages, pledge agreements, security agreements,
financing statements, continuation statements, extension agreements,
acknowledgments, and other Security Documents in form and substance reasonably
satisfactory to Administrative Agent, in each case for the purpose of granting,
confirming, protecting and perfecting Liens or security interests in any and all
assets, real, personal or mixed, tangible or intangible, now owned or hereafter
acquired by such Person, including Liens on Equity Interests in each other
Restricted Subsidiary now owned or hereafter acquired by any such Person;
provided that to the extent any such property or asset is not wholly owned by
such Person, Borrower and Pacific Energy Partners will and will cause such
Subsidiary Guarantor to use its best efforts to obtain any necessary consents to
the grant of such Liens or security interests where commercially reasonable to
do so.  Borrower also agrees to deliver, whenever requested by Administrative
Agent in its sole and absolute discretion, favorable opinions from legal counsel
acceptable to Administrative Agent with respect to the enforceability of the
Liens created by the Security Documents, in a form and substance reasonably
acceptable to the Administrative Agent.

 

Section 2.3.                                   Subsidiaries; Unrestricted
Subsidiaries.  Section 6.17of the Credit Agreement is hereby amended as follows:

 

(a) Section 6.17(c) is amended by deleting from the last line thereof
“$75,000,000” and substituting in place thereof “the sum of (A) $100,000,000
plus (B) the initial amount of the

 

3

--------------------------------------------------------------------------------


 

direct or indirect Investment by Pacific Energy Partners in the Canadian
Subsidiaries immediately after the closing of the acquisitions under the Share
Purchase Agreement plus (C) the purchase price paid for the Mid Alberta Pipeline
assets acquired from Imperial Oil Resources Limited.”

 

(b) The following sentence is added at the end of Section 6.17: “Pacific Energy
Partners (but not other Restricted Persons) may provide unsecured guaranties of
trade obligations (but not Indebtedness) of Unrestricted Subsidiaries from time
to time so long as the aggregate amount of such trade obligations (or the
specified limit of the applicable guaranties, if less) outstanding on any day
does not exceed the amount of additional Indebtedness that is available to be
incurred on such day under Section 7.1(g). Nothing contained herein will be
construed to prohibit the unsecured guaranty by Pacific Energy Partners (but not
other Restricted Persons) of indemnities and other liabilities arising under the
Share Purchase Agreement and similar indemnities and liabilities arising under
an agreement for the purchase of Mid Alberta Pipeline assets acquired from
Imperial Oil Resources Limited.”

 

Section 2.4.                                   Designation and Conversion of
Restricted and Unrestricted Subsidiaries.  Section 6.18 is hereby amended to add
the following Section (d) thereto:

 

“(d) Provided that no Default or Event of Default shall have occurred and be
continuing or would exist after giving effect thereto, the provision of
Section 6.18(b) that a Subsidiary whose net earnings (or pro forma net earnings
in the case of a newly formed Subsidiary) as of the most recent Fiscal Quarter
end prior to such designation exceeded 10% of Consolidated net earnings of
Pacific Energy Partners may not be designated as an Unrestricted Subsidiary
shall not be applicable to (i) any Subsidiary incorporated under the laws of
Canada or any province thereof and whose assets are, in all material respects,
in Canada, (ii) any Subsidiary whose assets consist solely of equity interests
of Subsidiaries described in clause (i), and (iii) any Subsidiary whose assets
consist solely of the general partnership interests in the Subsidiary described
in clause (ii).”

 

Section 2.5.                                   Indebtedness.  Clause (f) of
Section 7.1 of the Original Agreement is hereby deleted and replaced with the
following:

 

(f) Indebtedness evidenced by senior or subordinated notes issued by Pacific
Energy Partners or Borrower, and guaranties thereof by one or more of Borrower
and the Subsidiary Guarantors; provided that (i) such Indebtedness is unsecured,
(ii) such notes are issued in a public offering under a registration statement,
or are issued to accredited institutional investors pursuant to Rule 144A or
Regulation S of the Securities Exchange Commission with a covenant to exchange
such notes for substantially identical notes offered under such a registration
statement (and the issuance of such registered notes upon such exchange shall
not be considered a new incurrence of Indebtedness under this Section 7.1(f)),
(iii) at the time of such issuance and after giving effect thereto on a pro
forma basis, Pacific Energy Partners and Borrower shall comply with the
requirements of Sections 7.10, 7.11, 7.12 and 7.15, (iv) no principal amount of
such Indebtedness matures earlier than two (2) years after the later of the
Revolving Loan Maturity Date or the Term Loan Maturity Date, in each case as
such dates exist as of the date of issuance of the notes, (v) at the time of
such issuance and after giving effect thereto, no Default or Event of Default
shall exist or would occur, (vi) Pacific Energy Partners and Borrower shall

 

4

--------------------------------------------------------------------------------


 

have complied with and caused each of the Subsidiary Guarantors to comply with
Section 6.16(d), and (vii) Pacific Energy Partners and Borrowers shall have
delivered to the Administrative Agent a certificate in reasonable detail
reflecting compliance with each of the forgoing requirements of this
Section 7.1(f), including calculations with supporting detail regarding each of
the requirements of Sections 7.10, 7.11, 7.12 and 7.15, together with such other
evidence of compliance with the forgoing requirements of this Section 7.1(f) as
the Administrative Agent may reasonably request; and

 

(g) Indebtedness of Pacific Energy Partners, Borrower or a Subsidiary that is a
Guarantor (without duplicating amounts considered as Guaranty Obligations for
the same Indebtedness), other than specified under paragraphs (a) through (f) of
this Section 7.1 not to exceed in the aggregate a principal amount of
$40,000,000 at any one time outstanding.

 

Section 2.6.                                   Leverage Ratio.  The first
sentence of Section 7.10 of the Original Agreement is hereby amended in its
entirety to read as follows:

 

“Section 7.10.                       Leverage Ratio.  The ratio of (a)
Consolidated Funded Indebtedness to (b) Consolidated EBITDA for the four Fiscal
Quarter period most recently ended prior to the date of determination for which
financial statements contemplated by Section 6.2(a) or (b) are available to
Pacific Energy Partners will not be greater than:

 

(i) Prior to the Publicly Traded Note Issuance Date, the amount set forth below
for the applicable time set forth below:

 

(A)

 

During an Acquisition Period:

 

5.25 to 1.0

 

 

 

 

 

(B)

 

Other than an Acquisition Period:

 

4.25 to 1.0

 

and (ii) from and after the Publicly Traded Note Issuance Date, 5.25 to 1.0.”

 

Section 2.7.                                   Senior Debt Leverage Ratio.  The
Original Agreement is hereby amended to add the following Section 7.15:

 

“Section 7.15.                       Senior Debt Leverage Ratio.  From and after
the Publicly Traded Note Issuance Date, the ratio of (a) Consolidated Funded
Indebtedness minus Publicly Traded Notes to (b) Consolidated EBITDA for the four
Fiscal Quarter period most recently ended prior to the date of determination for
which financial statements contemplated by Section 6.2(a) or (b) are available
to Pacific Energy Partners will not be greater than 3.75 to 1.0.”

 

All references in the Original Agreement to Section 7.12 shall be deemed to
refer to Section 7.12 and to Section 7.15.

 

Section 2.8.                                   Issuance of Securities by Pacific
Energy Partners.  Section 7.4 of the Original Agreement is hereby amended to
delete the following sentence:  “Pacific Energy Partners will not issue any
securities other than (i) limited partnership interests and any options

 

5

--------------------------------------------------------------------------------


 

or warrants giving the holders thereof only the right to acquire such interests,
and (ii) general partnership interests issued to the General Partner.”

 

Section 2.9.                                   Limitation on Investments and New
Business.  The last sentence of Section 7.7 of the Original Agreement is hereby
amended to read as follows:  “Pacific Energy Partners will not engage in any
material business other than the ownership of the Borrower and ownership of
Unrestricted Subsidiaries.”

 

Section 2.10.                             Transactions with Affiliates. 
Section 7.8 of the Original Agreement is hereby amended in its entirety to read
as follows:

 

“Section 7.8.                             Transactions with Affiliates.  Except
as disclosed in the Disclosure Schedule, no Restricted Person will engage in any
material transaction with any of its Affiliates except: (a) transactions among
Restricted Persons, subject to the other provisions of this Agreement, (b)
transactions entered into in the ordinary course of business of such Restricted
Person on terms which are no less favorable to such Restricted Person than those
which would have been obtainable at the time in arm’s-length transactions with
Persons other than such Affiliates, (c) transactions between Restricted Persons
and their Affiliates pursuant to which Affiliates provide personnel for the
management and operation of the businesses conducted by Restricted Persons and
various administrative and overhead services and functions, including, without
limitation, insurance, information technology, credit facilitation, treasury and
accounting, health and safety, and legal, in each case in accordance with the
Partnership Agreement, (d) Investments in Unrestricted Subsidiaries and
guaranties by Pacific Energy Partners of liabilities of Unrestricted
Subsidiaries, in each case subject to compliance with Sections 6.17 and 6.18,
and (e) transactions between Restricted Persons and Unrestricted Subsidiaries
pursuant to which Restricted Persons provide personnel for the management and
operation of the businesses conducted by the Unrestricted Subsidiaries and
various administrative and overhead services and functions, including, without
limitation, insurance, information technology, credit facilitation, treasury and
accounting, health and safety, and legal, in each case in consideration for cash
fees and reimbursements that reasonably compensate such Restricted Persons for
not less than their actual cost and expense of providing such services, and
otherwise on an arm’s length basis.”

 

Section 2.11.                             Share Purchase Agreement.  Borrower
and Pacific Energy Partners will not, without the prior consent of Majority
Lenders, permit any amendment or waiver of any provision of the Share Purchase
Agreement if such amendment or waiver would change in any manner adverse to
Buyer, Borrower, or Pacific Energy Partners the indemnifications or guaranties
made by any of them or given to any of them in the Share Purchase Agreement or
change in any material respects adverse to Buyer, Borrower, or Pacific Energy
Partners the other terms of the Share Purchase Agreement.  At the time of the
consummation of the transactions contemplated by the Share Purchase Agreement,
Borrower and Pacific Energy Partners will cause the Canadian Holding Company and
each of its Subsidiaries to enter into a reimbursement agreement in form and
substance reasonably satisfactory to Administrative Agent pursuant to which the
Canadian Holding Company and each of its Subsidiaries shall indemnify Borrower
and Pacific Energy Partners for the liabilities to Seller arising from time to
time under the Share

 

6

--------------------------------------------------------------------------------


 

Purchase Agreement, including but not limited to the guaranties made by Borrower
and Pacific Energy Partners therein.

 

ARTICLE III. – Conditions of Effectiveness

 

Section 3.1.                                   Effective Date.  This Third
Amendment shall become effective, and is expressly conditioned, upon (i) the
receipt by Administrative Agent, at Administrative Agent’s office, of a
counterpart of this Third Amendment executed and delivered by Borrower and
Majority Lenders, (ii) the consummation of the transactions contemplated by the
Share Purchase Agreement, substantially in accordance with the terms of the
Share Purchase Agreement, (iii) the execution and delivery of the reimbursement
agreement specified in Section 2.4, and (iv) the delivery to Administrative
Agent of officer’s certificates and opinions of counsel regarding such agreement
of indemnification and consummation of the transactions contemplated by the
Share Purchase Agreement as the Administrative Agent may request.

 

ARTICLE IV. – Representations and Warranties

 

Section 4.1.                                   Representations and Warranties. 
In order to induce Administrative Agent and Majority Lenders to enter into this
Third Amendment, Pacific Energy Partners and Borrower represent and warrant to
each Lender that:

 

(a) The representations and warranties contained in Article V of the Original
Agreement are true and correct at and as of the time of the effectiveness hereof
(except to the extent that the facts on which such representations and
warranties are based have been changed by the extension of credit under the
Original Agreement or to the extent that such representation or warranty was
made as of a specific date or updated, modified or supplemented, as of a
subsequent date with the consent of Majority Lenders).

 

(b) Each of Pacific Energy Partners and Borrower is duly authorized to execute
and deliver this Third Amendment, Borrower is and will continue to be duly
authorized to borrow monies under the Credit Agreement, and each of Pacific
Energy Partners and Borrower is and will continue to be duly authorized to
perform its obligations under the Credit Agreement.  Pacific Energy Partners and
Borrower have duly taken all action necessary to authorize the execution and
delivery of this Third Amendment and to authorize the performance of the
obligations of Pacific Energy Partners and Borrower hereunder.

 

(c) The execution and delivery by each Related Person of this Third Amendment,
the performance by each Related Person of its obligations hereunder and the
consummation of the transactions contemplated hereby and thereby do not and will
not conflict with any provision of law, statute, rule or regulation or of the
organizational documents of any Related Person, or of any material agreement,
judgment, license, order or permit applicable to or binding upon any Related
Person, or result in the creation of any lien, charge or encumbrance upon any
assets or properties of any Related Person.  Except for those which have been
obtained, no consent, approval, authorization or order of any court or
governmental authority or third party is required in connection with the
execution and delivery by any Related Person of this Third Amendment or the
consummation by any Related Person of the transactions contemplated hereby.

 

7

--------------------------------------------------------------------------------


 

(d) When duly executed and delivered, each of this Third Amendment, and the
Credit Agreement will be a legal and binding obligation of Pacific Energy
Partners and Borrower enforceable in accordance with its terms, except as
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and by equitable principles of
general application.

 

ARTICLE V. – Miscellaneous

 

Section 5.1.                                   Ratification of Agreements.  The
Original Agreement as hereby amended is hereby ratified and confirmed in all
respects.  Any reference to the Credit Agreement in any Loan Document shall be
deemed to be a reference to the Original Agreement as hereby amended. The
execution, delivery and effectiveness of this Third Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of Lenders or Administrative Agent under the Credit Agreement, the Notes, or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement, the Notes or any other Loan Document.

 

Section 5.2.                                   Survival of Agreements.  All
representations, warranties, covenants and agreements of Pacific Energy Partners
and Borrower herein shall survive the execution and delivery of this Third
Amendment and the performance hereof, and shall further survive until all of the
Obligations are paid in full.  All statements and agreements contained in any
certificate or instrument delivered by any Related Person hereunder or under the
Credit Agreement to Administrative Agent or any Lender shall be deemed to
constitute representations and warranties by, and agreements and covenants of,
Pacific Energy Partners and Borrower under this Third Amendment and under the
Credit Agreement.

 

Section 5.3.                                   Loan Documents.  This Third
Amendment is a Loan Document, and all provisions in the Credit Agreement
pertaining to Loan Documents apply hereto.

 

Section 5.4.                                   Governing Law.  This Third
Amendment shall be governed by and construed in accordance with the laws
applicable to the Credit Agreement.

 

Section 5.5.                                   Counterparts.  This Third
Amendment may be separately executed in counterparts and by the different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to constitute one and the same Third Amendment.

 

THIS THIRD AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

BORROWER:

PACIFIC ENERGY GROUP LLC

 

 

 

 

 

 

 

By:

/s/ Gerry Tywoniuk

 

 

 

Gerry Tywoniuk, Senior Vice President,

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

PACIFIC ENERGY PARTNERS:

PACIFIC ENERGY PARTNERS, L.P.

 

 

 

 

 

 

 

By:

PACIFIC ENERGY GP, INC.

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Gerry Tywoniuk

 

 

 

 

Gerry Tywoniuk, Senior Vice

 

 

 

President, Chief Financial Officer

 

 

 

 

 

 

 

FLEET NATIONAL BANK, Administrative
Agent, LC Issuer and a Lender

 

 

 

 

 

By:

/s/ Terrence Ronan

 

 

 

Terrence Ronan, Managing Director

 

 

 

 

 

 

 

FLEET SECURITIES, INC.,

 

Co-Lead Arranger and Co-Book Manager

 

 

 

 

 

 

 

By:

/s/ Richard Makin

 

 

 

Richard Makin, Managing Director

 

9

--------------------------------------------------------------------------------


 

Signature Page to Third Amendment
To Credit Agreement

 

In Witness Whereof, the undersigned Lender hereby enters into the Third
Amendment to Credit Agreement dated as of April 23rd, 2004 among Pacific Energy
Group LLC, Pacific Energy Partners, L.P., Fleet National Bank, as administrative
agent, and the Lender’s signatory thereto.

 

 

 

 

 

Name of Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

10

--------------------------------------------------------------------------------


 

CONSENT AND AGREEMENT

 

The undersigned each hereby consents to the provisions of this Third Amendment
and the transactions contemplated herein and hereby ratifies and confirms the
Guaranty dated as of July 19, 2002, made by it favor of FLEET NATIONAL BANK, as
administrative agent, and agree that its obligations and covenants thereunder
are unimpaired hereby and shall remain in full force and effect.

 

 

PACIFIC MARKETING & TRANSPORTATION LLC

 

ROCKY MOUNTAIN PIPELINE SYSTEM LLC

 

ANSCHUTZ RANCH EAST PIPELINE LLC

 

RANCH PIPELINE LLC

 

 

 

 

 

 

 

By:

/s/ Lynn T. Woood

 

 

Lynn T. Wood, Vice President

 

CONSENT AND AGREEMENT

 

The undersigned hereby consents to the provisions of this Third Amendment and
the transactions contemplated herein and hereby ratifies and confirms the
Guaranty dated as of July 19, 2002, made by it in favor of FLEET NATIONAL BANK,
as administrative agent (in such capacity), and agrees that its obligations and
covenants thereunder are unimpaired hereby and shall remain in full force and
effect.

 

 

PACIFIC ENERGY PARTNERS, L.P.

 

 

 

By:

PACIFIC ENERGY GP, INC.,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Lynn Wood

 

 

 

Lynn Wood, Vice President

 

11

--------------------------------------------------------------------------------